Order filed, June 12, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00453-CV
                                    ____________

                             HELEN M. COLLINS, Appellant

                                            V.

                   BAYVIEW LOAN SERVICING, LLC, Appellee


                       On Appeal from the 334th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2010-77849


                                        ORDER

       The reporter’s record in this case was due June 4, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Susan Leediker, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                      PER CURIAM